Order entered November 24, 2020




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                 No. 05-20-00696-CV

                     IN RE J&S UTILITIES, LLC, Relator

           Original Proceeding from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC20-03204A

                                    ORDER
           Before Chief Justice Burns, Justice Myers, and Justice Evans

      In accordance with the Court’s opinion of this date, the petition for writ of

mandamus is CONDITIONALLY GRANTED. The Court ORDERS the trial

court (1) to VACATE its May 29, 2020 Order on Plaintiffs’ Summary Motion to

Remove Invalid Lien, and (2) to HOLD an evidentiary hearing on the Summary

Motion to Remove Invalid Lien before granting the summary motion if relator

continues to oppose it.

      The Court further ORDERS the trial judge to file with this Court, within

THIRTY DAYS of the date of this order, a certified copy of the order vacating its
May 29, 2020 Order on Plaintiffs’ Summary Motion to Remove Invalid Lien. A

writ will only issue if the trial court fails to comply with this Order.


                                                /s/   DAVID EVANS
                                                      JUSTICE